 

Case 3:19-cv-00160 Document 4 Filed on 05/06/19 in TXSD Page 1 of 1

 

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF THRASS:
Southern Dit Courts

 

 

 

Motion and Order for Admission Pro Hac Vice MAY U6 2019
Division Galveston Case Number 3 ] Gu / b 0 David's. Bradiey, Clerk of Courg

 

 

 

Federal Trade Commission

 

versus

 

iBackPack of Texas, LLC, and

Douglas Monahan

 

 

Lawyer’s Name
Firm
Street
City & Zip Code
Telephone & Email
Licensed: State & Number
Federal Bar & Number

Daniel O. Hanks

Federal Trade Commission

600 Pennsylvania Ave NW, Mail Stop CC-10232
Washington, DC 20580

202-326-2472; dhanks@ftc.gov

D.C. Bar # 495823

 

 

appear for:

Name of party applicant seeks to

Federal Trade Commission

 

 

 

Has applicant been sanctioned by any bar association or court? Yes No v

On a separate sheet for each sanction, please supply the full particulars.

 

 

Dated: 5/6/2019 Signed:

 

/s/ Daniel O. Hanks

 

 

A
The state bar reports that the applicant’s status is: fic LvR_

 

Dated: slo [16 Clerk’s

 

 

signature oud QL Tht

 

 

 

Order

This lawyer is admitted pro hac vice.

 

 

Dated:

 

 

United States District Judge
